Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Claim Objections:
Claim 3 is objected to because claim 3 recites “and” at the end of line 3 of the claim which is redundant. Examiner suggests deleting the same.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-7 and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Qin et al. (US PG Pub. 2020/0138742A1).
Qin discloses ophthalmic composition comprising clathrated antioxidant, see title. The antioxidant can be resveratrol, see [0029]. Qin teaches the ophthalmic composition is for treating dry eye, age-related macular degeneration and ophthalmic disorder, disease or symptom wherein the formulation can be as eye drops or eye ointment, see abstract,  [0004 and 0005]. Qin teaches the antioxidant can be present in an aqueous solution, see [0010] and [0098]. Qin teaches composition can comprise one or more antioxidants selected from: astaxanthin, canthaxanthin, zeaxanthin, .beta.-carotene, lutein, lycopene, resveratrol, meso-zeaxanthin, EPA, DHA, curcumin, and vitamin E, 
Qin does not teach the claimed osmolality, however Qin teaches use of sodium chloride for adjusting osmolality or tonicity, see [0101]. Therefore it would be within skill of an artisan to manipulate or adjust tonicity by adjusting the amount of sodium chloride making it suitable for eye drop formulation. Qin teaches viscosity can be adjusted, see [0075].
The prior art discloses compositions containing antioxidants such as resveratrol, curcumin, water, and excipients. Together these would provide a composition as claimed instantly. 
The prior art is not anticipatory insofar as these combinations must be selected from various lists/locations in the reference. It would have been obvious, however, to make the combination since each component is taught as being useful in making the compositions of the prior art. Since this modification of the prior art represents nothing more than “the predictable use of prior art elements according to their established functions” a prima facie case of obviousness exists. See KSR v.  Teleflex, 82 USPQ2d 1385, 1396 (2007). See also Ex parte Perrier, Appeal 2012-003888 (PTAB (2014)) (USSN 11/174,414) (applying the KSR standard of obviousness to selection of xanthan polymer and chloride of sebacic acid as polymer and crosslinker for forming prior art polymer networks since “this combination is merely a predictable used of prior art .

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Qin et al. (US PG Pub. 2020/0138742A1) in view of Okamoto (US PG pub. 2011/0212200A1).
Okamoto teaches use of eye drops comprising trans-resveratrol comprising 100mg/l for treating glaucoma and macular degeneration, see [0281-0284], [0287] and claim 9. 
It would have been obvious to one of ordinary skill to have substituted trans-resveratrol in place of resveratrol into the eye drop of Qin et al. One of ordinary skill would have been motivated to do so because Quin and Okamoto, both the references teach treatment of macular degeneration. Therefore simple substitution of resveratrol .
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Qin et al. (US PG Pub. 2020/0138742A1) in view of Pescosolido et al. (US PG pub. 2013/0045940A1).
While Qin teaches eye drop formulation and tonicity adjustment, Qin does not explicitly teach viscosity and osmolality of the formulation. While Qin teaches viscosity can be adjusted for the formulation, Qin does not teach the claimed viscosity.
Pescosolido et al. teaches composition comprising as active ingredient carnitine (an antioxidant) in the form of eye drops or ointment for treating pathologies of eye, see title and abstract. The reference teaches use of resveratrol in 0.25 g wherein the viscosity is about 15 mpas and osmolality ranges from 50-1200 mOsmols/kg, see table 1, claim 15 and [0106].
It would have been obvious to one of ordinary skill to have adjusted the osmolality and viscosity of the eye drop formulation taught by Qin and come to the claimed osmolality and viscosity. One of ordinary skill would have been motivated to do so because Qin suggests adjustment of tonicity by using sodium chloride and Pescosolido teaches eye drops or ointments for treating pathologies of eye and provides the generic range of 50-1200 mOsmols/kg. Additionally, one of ordinary skill would have adjusted the viscosity of the eye drop because Qin teaches adjustment of such for bioavailability of the active and Pescosolido provides that viscosity can be 15mpas for the eye drops. Based on the guidance provided by Pescosolido, one of .

Claims 8-9 and 16-21 rejected under 35 U.S.C. 103 as being unpatentable over Qin et al. (US PG Pub. 2020/0138742A1) in view of Rudolf et al. (US PG pub. 2018/0207233A1).
Qin does not teach use of salicylate, NSAID or corticosteroid.
Rudolf teaches treatment of age-related macular degeneration, see title. Rudolf teaches use of additional ingredients such as salicylate, ketorolac or prednisolone can be used in the formulation for their intended use, see [0205], [0184], [0207], [0211] and [0340].
It would have been obvious to one of ordinary skill to have utilized the needed additional drug including salicylate or NSAID or corticosteroid or any combination thereof into the ophthalmic preparation of Qin et al. One of ordinary skill would have been motivated to do so because Qin and Rudolf, both the references teach ophthalmic preparation for treating eye disease such as macular degeneration. Expected result would be additive effect in treating the eye condition. Generally, it is prima facie obvious to combine two compositions, each of which is taught by the prior art to be useful for same purpose, in order to form a third composition to be used for the very same purpose. The idea for combining them flows logically from their having been individually taught in the prior art. See MPEP 2144.06. Moreover, where it would have been
obvious to have combined individually known ingredients, evidence must be provided


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SNIGDHA MAEWALL whose telephone number is (571)272-6197.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SNIGDHA MAEWALL/
Primary Examiner, Art Unit 1612